           Case 2:19-cv-02476-PD Document 9 Filed 07/20/19 Page 1 of 1


                                                                        55 Madison Avenue, Suite 400
 The Atkin Firm, LLC                                                           Morristown, NJ 07960
              Attorneys at Law                                          400 Rella Boulevard, Suite 165
                                                                                   Suffern, NY 10901
 By: John C. Atkin, Esq.*                                               Tel: (973) 285-3239
   ---                                                                  Fax: (833) 693-1201
 * Member of NJ, NY, and PA Bar                                         Email: JAtkin@atkinfirm.com




                                          July 20, 2019

The Honorable Paul S. Diamond
James A. Byrne Courthouse, Room 14614
Eastern District of Pennsylvania
601 Market Street
Philadelphia, PA 19106-1743


Re:    Strike 3 Holdings, LLC v. John Doe, subscriber assigned IP address 173.59.41.240
       Civil Action No. 2:19-cv-02476-PD

Dear Judge Diamond:

         As you know, I represent Plaintiff in the above-captioned matter. I am submitting this
letter as a status report as required by Your Honor’s Order dated June 20, 2019. On June 24, 2019,
the Court granted Plaintiff leave to serve a third party subpoena to Verizon, Defendant’s ISP. On
June 28, 2019, Plaintiff served the subpoena on Defendant’s ISP, along with a copy of the Court’s
June 24, 2019 Order and Court-Directed Notice Regarding Issuance of a Subpoena. Plaintiff also
provided Verizon with a courtesy copy of the subpoena and attachments by email.

       Plaintiff expects to receive a response to the subpoena on or about July 26, 2019.

       I note that although Your Honor’s previous Order required status reports to be filed every
Friday before 2:00pm [ECF No. 5], this (fourth) status report has been filed at approximately 4:30
am on Saturday, July 20, 2019, due to an inadvertent oversight on counsel’s part. I respectfully
apologize for any inconvenience this has caused the Court.

                                                    Respectfully Submitted,

                                                    /s/ John C. Atkin

                                                    John C. Atkin, Esq.
